LaBoeuf v Saide (2015 NY Slip Op 09215)





LaBoeuf v Saide


2015 NY Slip Op 09215


Decided on December 15, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 15, 2015

Friedman, J.P., Andrias, Gische, Kapnick, JJ.


651878/13 16410 16409

[*1] Shia Saide LaBoeuf, et al., Plaintiffs-Respondents,
vBarry Saide, Defendant-Appellant.


Samuel E. Kramer, New York, for appellant.
Gage Spencer & Fleming LLP, New York (William B. Fleming of counsel), for respondents.

Judgment, Supreme Court, New York County (Eileen Bransten, J.) entered April 16, 2014, awarding plaintiffs the aggregate amount of $997,279.24, pursuant to an order, same court and Justice, entered February 28, 2014, which granted plaintiffs' motion for summary judgment in lieu of complaint, unanimously affirmed. Appeal from the aforesaid order, unanimously dismissed, without costs, as subsumed in the appeal from the judgment.
Plaintiffs loaned defendant $800,000 in August 2009, and the loan was memorialized by a promissory note. It is undisputed that defendant never paid on the note, and so, as permitted under CPLR 3213, plaintiffs commenced this action with a summons and notice of motion for summary judgment in lieu of complaint. Supreme Court properly granted the motion, as there is no basis to conclude that the promissory note was anything other than an instrument for the payment of money only (see Warburg, Pincus Equity Partners, L.P. v O'Neill, 11 AD3d 327 [1st Dept 2004]). The existence of security for the loan does not alter the essential character of the note (see Solanki v Pandya, 269 AD2d 189 [1st Dept 2000]).
We have considered defendant's other arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 15, 2015
CLERK